Appeal from a judgment of the County Court of Schuyler County (Ellison, J.), rendered September 8,1980, convicting defendant upon his plea of guilty of the crime of escape in the second degree. Defendant was indicted for the crimes of escape in the first degree, burglary in the third degree and petit larceny following his escape from the Camp Monterey Correctional Facility. He pleaded guilty to escape in the second degree in full satisfaction of the indictment and was sentenced as a second felony offender to an indeterminate sentence of one and one-half to three years to run consecutive to a sentence *900already being served. Defendant’s contention that the second felony offender statute (Penal Law, § 70.06) is inapplicable to one who escapes from custody while serving a sentence on a prior felony conviction is without merit. This position is premised on the untenable view that one should not be sentenced pursuant to the second felony offender statute in those instances where, as here, the sentence for the second crime comprehends a longer period of incarceration because the prior felony conviction is an element thereof. This contention is based on an erroneous interpretation of section 205.10 of the Penal Law. This statute does not require that a defendant be a convicted felon when he escapes from custody in order to be charged with the crime of escape in the second degree. It is enough if he has been arrested for or charged with a felony at the time he escapes. We have considered defendant’s remaining contentions regarding double jeopardy, loss of good time credit and representation by counsel and find them to be without merit. Judgment affirmed. Mahoney, P. J., Sweeney, Yesawich, Jr., Weiss and Levine, JJ., concur.